OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed, with costs, and the matter remitted to the Appellate Division, Third Department, for review of the judgment of Special Term entered in this proceeding. The *794order of Special Term entered in a prior separate proceeding brought by respondent Leichner pursuant to CPLR article 78 is not a nonfinal order which necessarily affects the final judgment in this proceeding (CPLR 5501, subd [a], par 1) and, accordingly, is not subject to review in this proceeding.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.